

FIRST AMENDMENT TO
STOCK PURCHASE AGREEMENT
 
This First Amendment to Stock Purchase Agreement (this “Amendment”) is entered
into as of July [ _ ], 2007 by and between Southridge Technology Group, Inc., a
Delaware corporation (“Pubco”) that will acquire all of the issued and
outstanding capital stock of RxElite Holdings Inc., a Delaware corporation
(“RxElite”) and succeed to the business of RxElite as its sole line of business
(on a combined, post-acquisition basis, Pubco, and its subsidiary, RxElite, are
collectively referred to as “Seller”), and the Buyers (as defined below). This
Amendment amends that Stock Purchase Agreement (the “Agreement”), dated as of
January 19, 2007 by and among RxElite and the persons and entities listed on
Exhibit A thereto (each a “Buyer” and collectively, the “Buyers”). Capitalized
terms not otherwise defined herein shall have the meanings given in the
Agreement.
 
RECITALS
 
WHEREAS, pursuant to the Agreement, RxElite has previously issued to each Buyer
the Securities listed next to such Buyer’s name on Exhibit A thereto;
 
WHEREAS, certain purchasers acquired from RxElite common stock and warrants to
purchase shares of the common stock in a subsequent private offering of its
securities pursuant to certain Stock Purchase Agreements dated as of July [ _ ],
2007 (the “New Purchase Agreements”);
 
WHEREAS, the Buyers and RxElite wish to amend the Agreement to provide
substantially the same terms to the Buyers as are contained in the New Purchase
Agreements effective with and conditioned upon the acquisition referenced above
such that Pubco shall assume all obligations and rights of RxElite hereunder;
and
 
WHEREAS, Section 8.3 of the Agreement provides that it may be amended with the
written consent of each party thereto.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants set forth herein, the parties agree as follows:
 
1. DELETION OF SECTION 1.3.  Section 1.3 of the Agreement is hereby deleted in
its entirety.
 
2. NEW SECTION 4.16.  New Section 4.16 of the Agreement is hereby inserted and
reads in its entirety as follows:
 
Covenants of Purchasers Not to Short Stock. The Buyer, on behalf of itself and
its affiliates, hereby covenants and agrees not to, directly or indirectly,
offer to “short sell”, contract to “short sell” or otherwise “short sell” the
securities of Seller, including, without limitation, shares of Common Stock that
will be received as a result of the exercise of the Warrants.
 

--------------------------------------------------------------------------------


 
3. AMENDMENT OF SECTION 8.2.  Section 8.2(i) of the Agreement is hereby amended
to replace Levin & Partners, P.C. with Morrison & Foerster LLP as a party to
whom a copy of all notices to the Seller shall be sent, at the following
address:
 
Morrison Foerster
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Jay de Groot
Facsimile: (858) 720-5125
 
4. AMENDMENT OF SECTION 8.3.  Section 8.3 of the Agreement is hereby deleted and
replaced in its entirety by the following:
 
Entire Agreement; Exercise of Rights.
 
(a) This Agreement (including the Appendices and Exhibits hereto) embodies the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof. No amendment or waiver of any provision of this
Agreement, or consent to the departure by any party from any such provision,
shall be effective unless it is in writing and signed by Seller and the holders
of a majority of the Securities sold hereunder. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
(b) No failure on the part of a party to exercise, and no delay in exercising,
any right under this Agreement, or any agreement contemplated hereby, shall
operate as a waiver hereof by such party, nor shall any single or partial
exercise of any right under this Agreement, or any agreement contemplated
hereby, preclude any other or further exercise thereof or the exercise of any
other right.
 
5. AMENDMENT OF SECTION 8.4.  Section 8.4 of the Agreement is hereby amended
such that all references to the “State of Idaho” shall be replaced with the
“State of New York” and all references to the “City of Boise, Idaho” shall be
replaced with the “County of New York, State of New York.”
 
6. AMENDMENT OF SECTION 8.6.  Section 8.6 of the Agreement is hereby deleted and
replaced in its entirety by the following:
 
Acknowledgment; Waiver of Conflicts. Each Buyer acknowledges that: (a) it has
read this Agreement; (b) it has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Buyer understands that RxElite has been
represented in the preparation, negotiation and execution of this Agreement by
Morrison & Foerster LLP, counsel to RxElite, and that Morrison & Foerster LLP
has not represented any Buyer or any stockholder, director or employee of Seller
or any Investor in the preparation, negotiation and execution of this Agreement.
Each Buyer and Seller acknowledges that Morrison & Foerster LLP has in the past
represented and is now or may in the future represent one or more Buyers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement, including the representation of such Buyers or their affiliates in
matters of a nature similar to those contemplated by this Agreement. Each Buyer
and Seller hereby acknowledges that it has had an opportunity to ask for and has
obtained information relevant to such representation, including disclosure of
the reasonably foreseeable adverse consequences of such representation, and
hereby waives any conflict arising out of such representation with respect to
the matters contemplated by this Agreement.
 
2

--------------------------------------------------------------------------------


 
7. DELETION OF SECTION 8.7.  Section 8.7 of the Agreement is hereby deleted in
its entirety.
 
8. NO OTHER AMENDMENT. Except as specifically amended by this Amendment, the
Agreement shall continue in full force and effect. In the event of any conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall govern and control.
 
9. GOVERNING LAW. This Amendment shall be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.
 
10. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11. SEVERABILITY. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
12. ENTIRE AGREEMENT. This Amendment, together with the Agreement (including the
Appendices and Exhibits thereto) and the other agreements executed pursuant
hereto and thereto, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Stock
Purchase Agreement as of the date first written above.
 
SELLER:
 


 
By: ____________________________________
Name: __________________________________
Title: ____________________________________
 
BUYER:
_________________________________________
(Name of Buyer)
 
By: ______________________________________
Name: ____________________________________
Title: _____________________________________
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF BUYERS TO FOLLOW]



--------------------------------------------------------------------------------

